Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The process could be performed by a librarian using pen and paper. Under the BRI, the claims (1, 15, and 18) recite the steps of:
 obtaining a plurality of electronic documents (the librarian could retrieve a set of papers, books, etc.);
obtaining a theme text indicative of a theme of interest to a user (the librarian could receive a sample from someone asking for similar texts);
determining a semantic similarity between the theme text and each of a plurality of text strings included in a dictionary (the librarian could then find similar words or statements in a dictionary to the user-supplied sample based on context and language understanding);
selecting a seed text from the plurality of text strings in response to a particular semantic similarity between the seed text and the theme text satisfying a semantic similarity threshold (the librarian makes a judgement in the form of picking the most sufficiently similar text seed);

generating a representation of a topic model for display to the user, the topic model based on the plurality of electronic documents and the weight vector, the topic model identifying one or more topics of the plurality of electronic documents (this step is just the generation of a “representation” of the topic model which as claimed is just based on the weight vector and the documents and since the representation is for display, a user can simple write the names of the documents and the word vector on 
Dependent claim 2 which is substantially similar claim to one another, add to the abstract idea the following limitation with recites “each of the plurality of text strings includes a word or a phrase”. Dependent claim 3 which is substantially similar claim to one another, add to the abstract idea the following limitation with recites in part “determining the semantic similarity is based on a vector distance…”. Dependent claim 4 which is substantially similar claim to one another, add to the abstract idea the following limitation with recites in part “generating the topic model comprises using a Bayesian inference technique…”. Dependent claim 5 which is substantially similar claim to one another, add to the abstract idea the following limitation with recites in part “displaying to the user the representation…”. Dependent claim 6 which is substantially similar claim to one another, add to the abstract idea the following limitation with recites in part “determining the semantic similarity between the topic term and a refined seed text…”. Dependent claim 7 which is substantially similar claim to one another, add to the abstract idea the following limitation with recites in part “obtaining a topic inconsistency of a particular topic term…”. Dependent claim 8 which is substantially similar claim to one another, add to the abstract idea the following limitation with recites in part “in response to the identification of the refined plurality of topic terms…”. Dependent claim 9 which is substantially similar claim to one another, add to the abstract idea the following limitation with recites in part “obtaining a topic centroid of the particular topic…”. Dependent claim 10 which is substantially similar claim to one another, add to the abstract idea the following limitation with recites in part “identifying a plurality of 
The processing being recited here is not so complex as to preclude performance by a human. The electronic documents which is just the computer analogue to real world/paper documents that could be processed by a human. Claims 15 and 18 recite 
Dependent claims 2-14, 16-17, and 19-20 inherit the same defects.
Allowable Subject Matter
2.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
3.	The following is an examiner’s statement of reasons for allowance:
Skupin (2017/0228654) teaches methods and systems for base map and inference mapping. Topic extracted from the text through a topic model by the appearance of particular words and phrases in the input files.
Qin (2017/0185601) teaches identifying content for users on online social networks and content evaluation system for identifying similar content. The other content processed as appropriate for content having the characteristic, e.g., by 
As to claims 1, 15, and 18, prior arts of record fail to teach, or render obvious, alone or in combinations a method and system comprising the claimed components, relationships, and functionalities as specifically recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652